Citation Nr: 0814735	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss currently evaluated as 10 percent disabling 
effective April 29, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  Service in the Pacific Theater in World War II is 
evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the pendency of the 
claim, the jurisdiction of the claim was transferred to the 
RO in Cleveland, Ohio. 

In a January 2005 decision, the Board remanded the claim for 
further evidentiary and procedural development.

In an October 2007 rating decision, the RO granted an 
increased disability rating for bilateral hearing loss, 
evaluating the disability as 10 percent disabling effective 
April 29, 2003.

Issues not on appeal

The January 2005 Board decision also addressed two issues of 
service connection for anxiety disorder with post-traumatic 
stress disorder (PTSD) symptoms, and for benign essential 
tremors.  In an August 2007 rating decision, the RO granted 
service connection for each disability, rating the anxiety 
disorder as 50 percent disabling and the tremor disorder as 
30 percent disabling, both effective January 22, 2001.  The 
record does not contain any evidence that the veteran 
disagreed with the disability rating assigned or the 
effective date assigned in the August 2007 rating decision.  
Thus, those issues are not in appellate status and will not 
be addressed any further herein.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
disability is demonstrated by an April 2003 audiometric 
examination which revealed an average hearing loss in the 
right ear of 61 decibels and 63 decibels in the right ear, 
and a December 2004 audiometric examination which revealed an 
average hearing loss in the right ear of 55 decibels and 58 
in the left ear.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling.  The Board will initially 
discuss certain preliminary matters and then address the 
relevant law and regulations and their application to the 
facts and evidence.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure the veteran 
received proper notice pursuant to 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
further ordered VBA to provide the veteran with a 
psychological examination and review of his claims folder to 
determine whether the veteran manifested PTSD and if so, what 
stressors and etiology were associated with the disability.  
The Board ordered that VBA should provide an examination to 
determine the etiology of any essential tremors.  Finally, 
the Board ordered VBA to review the December 2004 
audiological examination report which had been associated 
with the claim during the pendency of the appeal.  After 
completion of the foregoing, VBA was to readjudicate the 
veteran's claims for service connection and the increased 
disability rating for bilateral hearing loss.

In this case, as is discussed in greater detail below, the 
veteran received notice regarding VA's duties to notify and 
assist in letters dated March 2005 and December 2006.  
Moreover, the veteran was examined on two occasions in June 
2006 regarding his psychological disorder and in July 2007 
regarding his essential tremors disorder.  As noted, the RO 
granted service connection in both cases.  The RO also 
granted a compensable rating for bilateral hearing loss in an 
October 2007 rating decision.  For those reasons, the Board 
finds that VBA substantially complied with the remand order.  
See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made 
the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for bilateral hearing loss.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the 
veteran received notice of what the evidence must show to 
establish an increased disability rating in a letter dated 
March 2005.

The Board notes that the veteran was informed, in accordance 
with the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), in a March 2006 letter and in the 
September 2006 letter of how VA determines a disability 
rating and an effective date.  Moreover, since VA's notice 
criteria was satisfied because the RO granted the veteran's 
claim for service connection, the Board also finds that VA 
does not run afoul of the Court's recent holding in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  In that vein, the Board observes that the veteran 
received notice of the rating criteria in the February 2003 
statement of the case (SOC).  

As to the duty to assist, the record indicates that the RO 
has obtained the veteran's service medical records, VA 
medical treatment and examination records, and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A (West 2002), and 38 C.F.R. § 3.159 (2007).  The 
veteran has been provided several medical examinations 
pertaining to his bilateral hearing loss including in April 
2003.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that the veteran did not indicate he 
desired to effect his right to a hearing before a Veterans 
Law Judge in his VA Form 9 signed March 2003.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 126.

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated 10 percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2007).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as 10 percent disabling.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in April 2003 and December 2004.  The 
April examination revealed the following puretone thresholds:  




HERTZ



       
1000
2000
3000
4000
RIGHT

45
55
70
75
LEFT

45
65
65
75

The average decibel loss for the right ear was 61 and the 
average for the left ear was 63.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
84 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level III in the right ear and level 
III in the left ear.  Under the schedular criteria, this 
results in a noncompensable evaluation.  See 38 C.F.R. § 4.85 
(2007).

The December 2004 examination revealed the following puretone 
thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
65
70
LEFT

40
60
60
70

The average decibel loss for the right ear was 55 and the 
average for the left ear was 58.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
72 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level IV for the right ear and level V 
for the left ear.  Under the schedular criteria, this results 
in a 10 percent disability evaluation.  See 38 C.F.R. § 4.85 
(2007).

Further, neither of the test results demonstrate exceptional 
patterns of hearing impairment requiring consideration under 
subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 
or greater for all four Hertz frequencies, or 30 or less at 
the 1000 Hertz frequency and 70 or greater at the 2000 Hertz 
frequency].

The Board acknowledges that the examinations document that 
the veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection for hearing loss 
presupposes that such in fact exists.  See 38 C.F.R. § 3.385 
(2007).  The question presented regarding the assignment of 
an increased rating is whether the schedular criteria have 
been met for an increased disability rating beyond the 
assigned 10 percent rating.  The schedular criteria are 
specific and, as explained above, the veteran's hearing loss 
is not of sufficient severity to warrant an increased 
disability rating.  See Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection and prior to April 29, 
2003, has the veteran met or nearly approximated the criteria 
for a compensable disability rating for his bilateral hearing 
loss.  The audiological examinations of record, with the 
exception of the examinations addressed above, do not 
indicate that the veteran met or nearly approximated the 
criteria for a disability rating beyond that granted.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
hearing loss disability.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


